


Exhibit 10.1

 

PONIARD PHARMACEUTICALS, INC.
AMENDED AND RESTATED 2004 INCENTIVE COMPENSATION PLAN

 

RESTRICTED STOCK UNIT AWARD NOTICE
(Non-Employee Directors)

 

Poniard Pharmaceuticals, Inc. (the “Company”) hereby grants to you
(“Participant”) a Restricted Stock Unit Award (the “Award”).  The Award is
subject to all the terms and conditions set forth in this Restricted Stock Unit
Award Notice (the “Award Notice”) and the Restricted Stock Unit Award Agreement
(the “Award Agreement”) and the Poniard Pharmaceuticals, Inc. Amended and
Restated 2004 Incentive Compensation Plan (the “Plan”), which are incorporated
into the Award Notice in their entirety.

 

Participant:

 

 

 

 

 

Grant Date:

 

 

 

 

 

Number of Restricted Stock Units Subject to Award (the “Units”):

 

 

 

 

 

Vesting Schedule:

 

50% of the Units will vest on the first annual meeting of shareholders that
occurs after the 2010 annual meeting of shareholders and the remaining 50% of
the Units will vest on the second annual meeting of shareholders that occurs
after the 2010 annual meeting of shareholders, subject to continued service as a
director to the Company.

 

Additional Terms/Acknowledgement:  You acknowledge receipt of, and understand
and agree to, the Award Notice, the Award Agreement and the Plan.  You further
acknowledge that as of the Grant Date, the Award Notice, the Award Agreement and
the Plan set forth the entire understanding between you and the Company
regarding the Award and supersede all prior oral and written agreements on the
subject.



 

PONIARD PHARMACEUTICALS, INC.

 

PARTICIPANT

 

 

 

By:

 

 

 

 

 

[print participant’s name]

Its:

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Attachments:
1.  Restricted Stock Unit Award Agreement
2.  Plan Summary for the Plan

 

--------------------------------------------------------------------------------


 

PONIARD PHARMACEUTICALS, INC.

AMENDED AND RESTATED 2004 INCENTIVE COMPENSATION PLAN

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Pursuant to your Restricted Stock Unit Award Notice (the “Award Notice”) and
this Restricted Stock Unit Award Agreement (this “Award Agreement”), Poniard
Pharmaceuticals, Inc. (the “Company”) has granted to you a Restricted Stock Unit
Award (the “Award”) under its Amended and Restated 2004 Incentive Compensation
Plan (the “Plan”) for the number of Restricted Stock Units indicated in your
Award Notice.  Capitalized terms not explicitly defined in this Award Agreement
or the Award Notice but defined in the Plan have the same definitions as in the
Plan.

 

The details of the Award are as follows:

 

1.                                      Vesting

 

Subject to the terms of this Award Agreement, the Award will vest as set forth
in the Award Notice (the “Vesting Schedule”).  One share of the Company’s Common
Stock will be issuable for each Restricted Stock Unit that vests.  Restricted
Stock Units that have vested and are no longer subject to forfeiture according
to the Vesting Schedule are referred to herein as “Vested Units.”  Restricted
Stock Units that have not vested and remain subject to forfeiture under the
Vesting Schedule are referred to herein as “Unvested Units.”  The Unvested Units
will vest (and to the extent so vested cease to be Unvested Units remaining
subject to forfeiture) in accordance with the Vesting Schedule (the Unvested and
Vested Units are collectively referred to herein as the “Units”).

 

As soon as practicable after Unvested Units become Vested Units, but in no event
later than 45 days after vesting, the Company will settle the Vested Units by
issuing to you one share of the Company’s Common Stock for each Vested Unit.

 

2.                                      Automatic Forfeiture of Unvested Units

 

If you cease to be a director of the Company for any reason, any Unvested Units
automatically will be forfeited to the Company at such time.  You will have no
further rights, and the Company will have no further obligations to you, with
respect to such Unvested Units.

 

3.                                      Corporate Transaction

 

Unvested Units will become fully vested immediately prior to a Corporate
Transaction to the extent provided by Section 10.2 of the Plan.

 

4.                                      Securities Law Compliance

 

4.1          You represent and warrant that you (a) have been furnished with a
copy of the Plan and the plan summary for the Plan and all information which you
deem necessary to evaluate the merits and risks of receipt of the Award,
(b) have had the opportunity to ask

 

--------------------------------------------------------------------------------


 

questions and receive answers concerning the information received about the
Award and the Company, and (c) have been given the opportunity to obtain any
additional information you deem necessary to verify the accuracy of any
information obtained concerning the Award and the Company.

 

4.2          You hereby agree that you will in no event sell or distribute all
or any part of the Company’s Common Stock that you may receive pursuant to
settlement of the Units (the “Shares”) unless (a) there is an effective
registration statement under the Securities Act of 1933, as amended (the
“Securities Act”), and applicable state securities laws covering any such
transaction involving the Shares or (b) the Company receives an opinion of your
legal counsel (concurred in by legal counsel for the Company) stating that such
transaction is exempt from registration or the Company otherwise satisfies
itself that such transaction is exempt from registration.  You understand that
the Company has no obligation to you to register the Shares with the Securities
and Exchange Commission and has not represented to you that it will so register
the Shares.

 

4.3          You confirm that you have been advised, prior to your receipt of
the Shares, that neither the offering of the Shares nor any offering materials
have been reviewed by any administrator under the Securities Act or any other
applicable securities act (the “Acts”) and that the Shares cannot be resold
unless they are registered under the Acts or unless an exemption from such
registration is available.

 

4.4          You hereby agree to indemnify the Company and hold it harmless from
and against any loss, claim or liability, including attorneys’ fees or legal
expenses, incurred by the Company as a result of any breach by you of, or any
inaccuracy in, any representation, warranty or statement made by you in this
Award Agreement or the breach by you of any terms or conditions of this Award
Agreement.

 

5.                                      Transfer Restrictions

 

Units shall not be sold, transferred, assigned, encumbered, pledged or otherwise
disposed of, whether voluntarily or by operation of law.

 

6.                                      No Rights as Shareholder

 

You shall not have voting or other rights as a shareholder of the Company with
respect to the Units.

 

7.                                      Independent Tax Advice

 

You acknowledge that determining the actual tax consequences to you of receiving
or disposing of the Units and the Shares may be complicated.  These tax
consequences will depend, in part, on your specific situation and may also
depend on the resolution of currently uncertain tax law and other variables not
within the control of the Company.  You are aware that you should consult a
competent and independent tax advisor for a full understanding of the specific
tax consequences to you of receiving the Units and receiving or disposing of the
Shares.  Prior to executing the Award Notice and Award Agreement, you either
have consulted with a competent tax advisor independent of the Company to obtain
tax advice concerning the receipt of the Units

 

2

--------------------------------------------------------------------------------


 

and the receipt or disposition of the Shares in light of your specific situation
or you have had the opportunity to consult with such a tax advisor but chose not
to do so.

 

8.             Book Entry Registration of Shares

 

The Company will issue the Shares by registering the Shares in book entry form
with the Company’s transfer agent in your name and the applicable restrictions
will be noted in the records of the Company’s transfer agent and in the book
entry system.

 

9.                                      Withholding

 

You are ultimately responsible for all taxes owned in connection with this Award
(e.g., at vesting and/or upon receipt of the Shares), including any domestic or
foreign tax withholding obligation required by law, whether national, federal,
state or local, including FICA or any other social tax obligation.

 

10.                               General Provisions

 

10.1        Notices.  Whenever any notice is required or permitted hereunder,
such notice must be in writing and personally delivered or sent by mail.  Any
notice required or permitted to be delivered hereunder will be deemed to be
delivered on the date on which it is personally delivered, or, whether actually
received or not, on the third business day after it is deposited in the United
States mail, certified or registered, postage prepaid, addressed to the person
who is to receive it at the address that such person has theretofore specified
by written notice delivered in accordance herewith.  You or the Company may
change, by written notice to the other, the address previously specified for
receiving notices.  Notices delivered to the Company should be addressed as
follows:

 

 

Poniard Pharmaceuticals, Inc.

 

Attn: Chief Financial Officer

 

7000 Shoreline Court, Suite 270

 

South San Francisco, California 94080

 

10.2        Assignment.  The Company may assign its rights under this Award
Agreement at any time, whether or not such rights are then exercisable, to any
person or entity selected by the Company’s Board of Directors.

 

10.3        No Waiver.  No waiver of any provision of this Award Agreement will
be valid unless in writing and signed by the person against whom such waiver is
sought to be enforced, nor will failure to enforce any right hereunder
constitute a continuing waiver of the same or a waiver of any other right
hereunder.

 

10.4        Undertaking.  You hereby agree to take whatever additional action
and execute whatever additional documents the Company may deem necessary or
advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on either you or the Units pursuant to the express
provisions of this Award Agreement.

 

10.5        Agreement Is Entire Contract.  This Award Agreement, the Award
Notice and the Plan constitute the entire contract between the parties hereto
with regard to the subject matter

 

3

--------------------------------------------------------------------------------


 

hereof and supersede all prior oral or written agreements on the subject.  This
Award Agreement is made pursuant to the provisions of the Plan will in all
respects be construed in conformity with the express terms and provisions of the
Plan.

 

10.6        Successors and Assigns.  The provisions of this Award Agreement and
the Award Notice will inure to the benefit of, and be binding on, the Company
and its successors and assigns and you and your legal representatives, heirs,
legatees, distributees, assigns and transferees by operation of law, whether or
not any such person will have become a party to this Award Agreement and agreed
in writing to join herein and be bound by the terms and conditions hereof.

 

10.7        No Service Contract.  Nothing in this Award Agreement will affect in
any manner whatsoever the right or power of the Company, or any Related
Corporation, to terminate your service on behalf of the Company or any Related
Corporation, for any reason, with or without Cause.

 

10.8        Section 409A Compliance.  Payments made pursuant to this Award
Agreement and the Plan are intended to qualify for an exemption from or comply
with Section 409A of the Code.  Notwithstanding any other provision in this
Award Agreement, the Award Notice and the Plan to the contrary, the Company, to
the extent it deems necessary or advisable in its sole discretion, reserves the
right, but shall not be required, to unilaterally amend or modify this Award
Agreement or the Award Notice so that the Award qualifies for exemption from or
complies with Section 409A of the Code; provided, however, that the Company
makes no representations that the Award shall be exempt from or comply with
Section 409A of the Code and makes no undertaking to preclude Section 409A of
the Code from applying to the Award.  No provision of this Award Agreement or
the Award Notice shall be interpreted or construed to transfer any liability for
failure to comply with Section 409A of the Code from you or any other individual
to the Company.  By executing the Award Notice, you agree that you shall be
deemed to have waived any claim against the Company with respect to any such tax
consequences.

 

10.9        Counterparts.  The Award Notice may be executed in two or more
counterparts, each of which will be deemed an original, but which, upon
execution, will constitute one and the same instrument.

 

4

--------------------------------------------------------------------------------
